             Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLOSE ENTERPRISES, INC. d/b/a CLOSE                  :      CIVIL ACTION
AUTO SALES, on behalf of itself and all others       :
similarly situated,                                  :
                                                     :      Case No. 1:20-cv-147
                 Plaintiff,                          :
                                                     :
        v.                                           :
                                                     :
ERIE INSURANCE GROUP a/k/a ERIE                      :
INSURANCE EXCHANGE,                                  :
                                                     :
                 Defendant.                          :

       BRIEF IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT

                                       INTRODUCTION

        Plaintiff, an automobile dealership, seeks insurance coverage for alleged financial losses

stemming from the COVID-19 pandemic but fails to state a plausible claim for coverage under

its insurance policy with Erie (“Policy”). Like most policies providing business interruption

coverage, coverage under the Policy is triggered only by direct physical damage to property.

Plaintiff’s property was never directly or physically damaged. As Plaintiff repeatedly admits, its

business was supposedly closed due to governmental orders designed to prevent the person-to-

person spread of the Coronavirus, not because of any physical property damage. As numerous

courts have held (including dismissing a practically identical case against Erie), the Coronavirus

damages people, not property, and hence the government shutdown orders issued during the

Covid-19 pandemic do not trigger business interruption or extra expense coverage.

        Nor is there coverage under the “Civil Authority” Policy provision. Civil authority

coverage under the Policy and governing law requires direct physical damage to property other

than Plaintiff’s property (but near to it), such that the damage to the nearby property causes a




LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 2 of 21




civil authority to prohibit all access to Plaintiff’s business. This coverage is intended to cover

the scenario where, for example, there is a fire or construction accident at a nearby property that

causes the government to cut off access to the insured premises. The Complaint does not even

allege—nor could it—any damage to nearby property, let alone damage that resulted in a civil

authority denying access to the insured premises.

        As other courts have held, there is no coverage for any business interruption, extra

expense, or civil authority losses purportedly related to the Coronavirus pandemic, because

business interruption policies like Erie’s require, as the threshold for coverage, some direct

physical damage to property, and neither the Coronavirus nor any executive orders aimed at

impeding the person-to-person spread of the Coronavirus caused physical damage to the

insured’s property.

        Were all that not enough, Plaintiff’s claims are also excluded by the Policy’s express

exclusion of loss and damage caused by viruses (the so-called “Virus Exclusion”). More

specifically, the policy is clear that it does not cover losses “resulting from any virus, bacterium,

or other microorganism that induces or is capable of inducing physical distress, illness, or

disease.” As a virus that is capable of inducing physical distress, illness, and disease, the

Coronavirus is, plainly, not an insured peril, even if Plaintiff’s property was physically damaged

by the Coronavirus (which it was not and could not have been). For these reasons, as set forth

more fully below, the Complaint fails to state a claim and should be dismissed with prejudice.

                                          THE POLICY

        The Policy sets forth the basic “Insuring Agreement” as follows:

        SECTION I – COVERAGES

        INSURING AGREEMENT



                                                 2
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 3 of 21




        We will pay for direct physical “loss” of or damage to covered property at the
        premises described in the “Declarations” caused by or resulting from a peril
        insured against.

Ex. 1 at EIE-Close 0022. 1 So, coverage is limited to the perils insured against. The Policy’s

“Perils Clause” in turn provides:

        SECTION II – PERILS INSURED AGAINST

                                                ***

        ADDITIONAL INCOME PROTECTION – COVERAGE 3

        Covered Cause of Loss

        This policy insures against direct physical “loss”, except “loss” as excluded or
        limited in this policy.

Id. at EIE-Close 0026. Plaintiff’s claim invokes “Coverage 3” within the Policy, which affords

Additional Income Protection Coverage, Extra Expense Coverage, and Civil Authority Coverage

as follows:

        ADDITIONAL INCOME PROTECTION – COVERAGE 3

        A.      Additional Income Protection Coverage

        Income Protection means loss of “income” and/or “rental income” you sustain
        due to partial or total “interruption of business” resulting directly from “loss” or
        damage to property on the premises described in the “Declarations” from a peril
        insured against.

        The term “interruption of business” is defined in the Policy as the “period of time”

starting from date of the coverage-causing event and ending “on the date when the covered

property should be repaired, rebuilt, or replaced with reasonable speed and similar quality.” Ex.

1 at EIE-Close 0056. “Loss” is defined to require an event that is “direct and accidental.” Id.



    1
      Plaintiff did not attach a complete copy of the Policy to its Complaint. A complete copy is
attached to Erie’s Motion to Dismiss, which can be considered by this Court because Plaintiff’s
claims explicitly rely upon it. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).

                                                 3
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 4 of 21




Hence, this provision requires a “direct and accidental” occurrence requiring some physical

repair, rebuilding, or replacement of damaged or destroyed property.

                                               ***

        B.      Extra Expense Coverage

        Extra expense coverage is provided at the premises described in the
        “Declarations” only if the “Declarations” show that Additional Income Protection
        Coverage applies to that premises.

        “Extra expense” means necessary expenses you incur due to partial or total
        “interruption of business” resulting directly from “loss” or damage to property on
        the premises described in the “Declarations” from a peril insured against.

                                               ***

        C.      Additional Coverages

                1.    Civil Authority

                      When a peril insured against causes damage to property other than
                      property at the premises described in the “Declarations”, we will
                      pay for the actual loss of “income” and/or “rental income” you
                      sustain and necessary “extra expense” caused by action of civil
                      authority that prohibits access to the premises described in the
                      “Declarations” provided that both of the following apply:

                      a.      Access to the area immediately surrounding the damaged
                              property is prohibited by civil authority as a result of the
                              damage, and the premises described in the “Declarations”
                              are within that area but are not more than one mile from the
                              damaged property; and

                      b.      The action of civil authority is taken in response to
                              dangerous physical conditions resulting from the damage or
                              continuation of the peril insured against that caused the
                              damage, or the action is taken to enable a civil authority to
                              have unimpeded access to the damaged property.

                                               ***
Id. at EIE-Close 0024 – EIE-Close 0025.

        While Plaintiff does not, and cannot, meet its threshold burden of proving coverage under

these provisions, the Policy contains a “virus exclusion” that provides:

                                                 4
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 5 of 21




        SECTION III – EXCLUSIONS

                                                ***

        B.      Coverages 1, 2, and 3

        We do not cover under Building(s) – Coverage 1, Business Personal Property and
        Personal Property of Others – Coverage 2, and Additional Income Protection –
        Coverage 3 “loss” or damage caused:

                                                ***

                16.    By or resulting from any virus, bacterium, or other microorganism
                       that induces or is capable of inducing physical distress, illness, or
                       disease.

Id. at EIE-Close 0026 – EIE-Close 0027, EIE-Close 0029.

                                PLAINTIFF’S ALLEGATIONS

        Plaintiff is an automobile dealership in Grove City, Pennsylvania. Doc. 32 at ¶ 8. It

alleges that Governor Wolf issued a series of executive orders in March 2020 and April 2020

(“Executive Orders”) that required all non-life-sustaining businesses to cease operations and

close all physical locations, and directed Pennsylvanians to stay at home except to conduct

certain activities. Doc. 32 at ¶¶ 36-39. Plaintiff alleges that the Executive Orders compelled it to

close its business, thereby causing it to incur substantial loss of business income and additional

expenses. Id. at ¶¶ 2, 17, 23, 47, 53-56, 71. Plaintiff seeks a declaration that it is entitled to

coverage because it was forced to close its business due to Executive Orders. Id. . ¶ 82.

Significantly, Plaintiff does not allege that any property on its premises suffered damage from

the Coronavirus. Indeed, it does not even allege that the virus was on its property at all.




                                                 5
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 6 of 21




                                          ARGUMENT

I.      INTRODUCTION

        Fed. R. Civ. P. 12(b)(6) requires dismissal of any complaint that fails to allege a plausible

and legally cognizable claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The factual allegations “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Rule 8 “demands more than an

unadorned, the-defendant-unlawfully-harmed me accusation.”           Iqbal, 556 U.S. at 678.       A

complaint “that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Id. Plaintiff falls far short of these elementary pleading standards.

        Every insured bears the initial burden of proving that it suffered a loss that falls within

the risks against which its insurance policy affords coverage. Peters Twp. Sch. Dist. v. Harford

Acc. & Indem. Co., 833 F.2d 32, 37 (3d Cir. 1987) (citing Miller v. Boston Ins. Co., 218 A.2d

275 (Pa. 1966)). Only if the insured makes this prima facie showing does the burden shift to the

insurance company to prove the application of an exclusion. Id. Plaintiff fails to state a

plausible claim of coverage, as it does not allege that direct physical loss of or damage to

property located on its premises caused the closure of its business. Even if it could establish

such coverage, however, its losses would be excluded by the Policy’s virus exclusion.

II.     PLAINTIFF FAILS TO PLAUSIBLY ALLEGE THE DIRECT PHYSICAL LOSS
        OF OR DAMAGE TO PROPERTY NECESSARY TO TRIGGER THE POLICY’S
        ADDITIONAL INCOME AND EXTRA EXPENSE COVERAGE

        A.      Physical Damage to Property is Required to Trigger Coverage

        Plaintiff’s Complaint fails to state a viable claim for Business Income or Extra Expense

coverage because it contains no plausible allegation that the Coronavirus—or the Executive

Orders designed to contain the virus—caused any physical damage to the Premises. Under the



                                                 6
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 7 of 21




Policy’s Insuring Agreement, Erie need only “pay for direct physical ‘loss’ of or damage to

Covered Property at the premises described in the ‘Declarations’ caused by or resulting from a

peril insured against.” See Ex. 1 at EIE-Close 0022 (emphasis added). Under the Perils Clause,

in turn, a “peril insured against” means “direct physical ‘loss’ unless the loss is excluded or

limited.” Id. at 5 (emphasis added). Read together, these policy definitions and terms emphasize

a threshold requirement for direct and accidental physical damage to property at the insured

premises. Newman Myers Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d

323, 331 (S.D.N.Y. 2014) (“the words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or

damage,’ ordinarily connote actual, demonstrable harm of some form to the premises itself,

rather than forced closure of the premises for reasons exogenous to the premises themselves, or

the adverse business consequences that flow from such closure”). Plaintiff fails to plead any

facts describing any direct physical loss or damage to its property and hence the Amended

Complaint fails to state a claim.

        This interpretation of the Policy is bolstered by the “period of restoration” clause, which

makes clear that business interruption coverage “[e]nds on the date when the covered property

should be repaired, rebuilt, or replaced with reasonable speed and similar quality.” Ex. 1 at EIE-

Close 0056.          The terms “repair,” “rebuild,” and “replace” all require that the damage

contemplated by the insuring agreement is physical in nature. Philadelphia Parking Auth. v.

Fed. Ins. Co., 385 F. Supp. 2d 280 (S.D.N.Y. 2005), which applied Pennsylvania law, is directly

on point.     There, the insured’s parking garage at Philadelphia International Airport lost

significant revenue when the federal government grounded all air traffic in response to the 9/11

attacks, thus decreasing traffic to the parking garage. Id. The district court held that the

policy’s business interruption coverage, which required “direct physical loss or damage,” did not



                                                 7
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 8 of 21




cover the insured’s loss because the parking garage did not suffer direct physical loss or damage.

Id. at 282, 286-87. As the district court noted, the insured’s claim was for economic losses

unaccompanied by physical damage.           Id. at 287-88.     Such a claim is not covered by

business-interruption coverage requiring “direct physical loss or damage.” Id. In reaching this

result, the court emphasized that the period of restoration clause would make no sense if physical

damage was not required. Id. at 287. See Newman Myers, 17 F. Supp. 3d at 332 (“The words

‘repair’ and ‘replace’ contemplate physical damage to the insured premises as opposed to loss of

use of it”) (emphasis added); Roundabout Theatre Co. v. Cont’l Cas. Co., 751 N.Y.S.2d 4, 9

(N.Y. App. Div. 2002) (period of restoration clause would be rendered meaningless if there was

coverage absent physical damage). Under the clear terms of the Policy, therefore, no coverage

exists here because Plaintiff has not suffered a tangible, physical harm to its property—a harm

that can be repaired.

        B.      Courts Across The Country Have Dismissed Identical Claims

        For these precise reasons, courts across the country have summarily dismissed

policyholder complaints seeking business interruption coverage against insurance companies

where, as here, the insured alleged that it lost business as a result of governmental edicts shutting

down or limiting the insured’s business. See, e.g., Pappy’s Barber Shops, Inc., et al v. Farmers

Grp., Inc., et al., 2020 U.S. Dist. LEXIS 166808 (S.D. Cal. Sept. 11, 2020); 10E, LLC v.

Travelers Indem. Co. of Connecticut, et al., 2020 WL 5359653 (C.D. Cal. Sept. 2, 2020); Diesel

Barbershop, LLC v. State Farm Lloyds, __ F.Supp.3d __, 2020 WL 4724305 (W.D. Tex. Aug.

13, 2020); Rose’s 1, LLC, et al. v. Erie Ins. Exch., 2020 D.C. Super. LEXIS 10 (D.C. Super. Ct.

Aug. 6, 2020); Social Life Magazine, Inc. v. Sentinel Ins. Co., Case No. 1:20-cv-03311-VEC

(S.D.N.Y. 2020) (attached as Ex. 2); Gavrilides Mgmt. Co. v. Michigan Ins. Co., Case No.



                                                 8
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 9 of 21




20-258-CB (Mich. Cir. Ct. July 1, 2020) (attached as Ex. 3); Malaube, LLC v. Greenwich Ins.

Co., 2020 WL 5051581 (S.D. Fla. Aug. 8, 2020). 2 Like Plaintiff, each of the insureds in these

cases alleged that executive orders in their respective jurisdictions, and not any damage to

property caused by the Coronavirus, caused their business interruption losses. Courts dismissed

the insureds’ claims because the compelled closure of a business by an executive order is not

physical loss or damage. See supra.

        In Malaube, for example, the court held that the policy required some form of tangible

physical damage to trigger coverage; the executive orders were not sufficient. Malaube, LLC,

2020 WL 5051581 at *5-6 (citing 10A Couch On Insurance § 148.46 (3d Ed. 2019) (“[T]he

requirement that the loss be ‘physical,’ given the ordinary definition of that term, is widely held

to exclude losses that are intangible or incorporeal, and, thereby to preclude any claim against

the property insurer when the insured merely suffers a detrimental economic impact

unaccompanied by a distinct, demonstrable, physical alteration of the property.”)). In reaching

this result, the court (relying in part on Pennsylvania law, no less) noted that the period of

restoration clause strongly supported this interpretation, as the words “repair” and “replace”

would be meaningless in the absence of physical damage. Id. at *9 (citing Philadelphia Parking

Auth., 385 F. Supp. 2d at 287 (applying Pennsylvania law)). 3




    2
      This Court may take notice of the existence of another court’s opinion without converting a
motion to dismiss to a motion for summary judgment. See Southern Cross Overseas Agencies,
Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 426 (3d Cir. 1999).
    3
      Similarly, in Mudpie, Inc. v. Travelers Ins. Co of America, 2020 WL 5525171, *4 (N.D.
Cal. Sept. 14, 2020), the court dismissed a policyholder’s COVID-19 business interruption claim
in part on the basis of the period of restoration clause: “The words ‘rebuild,’ ‘repair’ and
‘replace’ all strongly suggest that the damage contemplated by physical in nature … But here,
there is nothing to fix, replace or even disinfect for Mudpie to regain occupancy of its property”).

                                                 9
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 10 of 21




        Pappy’s Barber Shops held that a barbershop’s closure in response to closure orders did

not trigger coverage under the barbershop’s insurance policy. See generally Pappy’s Barber

Shops, Inc., 2020 U.S. Dist. LEXIS 166808. Like Plaintiff’s insurance policy, the business

income and extra expenses coverages in the barbershop’s insurance policy required, among other

things, “direct physical loss of or damage to property at the [insured] premises.” Id. at *6-9.

Likewise, under the barbershop’s policy, an “action of civil authority that prohibits access to the

described premises due to direct physical loss of or damage to property, other than at the

described premises …” was a prerequisite to civil-authority coverage. Id. at *9-10. The district

court held that the barbershop failed to plausibly plead coverage due to the closure orders, as the

closure orders themselves did not cause direct physical loss of or damage to property on the

insured premises and the barbershop did not identify any direct physical loss of or damage to

property at a location other than the insured premises. Id. at *6-10. As noted by the court,

“[m]ost courts have rejected these claims, finding that the government orders did not constitute

direct physical loss or damage to property.” Id. at *4.

        10E, LLC rejected the very approach Plaintiff takes here in holding that “losses from

inability to use property do not amount to ‘direct physical loss of or damage to property’ within

the ordinary and popular meaning of that phrase.” 10E LLC, 2020 WL 5359653 at *4. 10E,

LLC alleged that it suffered loss and damage to its property because closure orders restricted

access to its business premises and limited the operation of its business. Id. at *1-2. The district

court held that direct physical loss or damage occurs only when property suffers a “distinct,

demonstrable, physical alteration,” and that this requirement is not satisfied by “detrimental

economic impact” and cannot be avoided by pleading “temporary impairment to economically

valuable use of property as physical loss or damage.” Id. at *4-5. As such, the district court



                                                10
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 11 of 21




dismissed 10E, LLC’s claim because it failed to plead the direct physical loss of or damage to

property necessary to trigger the insurance policy’s business interruption coverage. Id.

        The insureds in Diesel Barbershop likewise alleged that they suffered business

interruption losses as the result of several executive actions taken in Texas in response to the

outbreak of the Coronavirus. Diesel Barbershop, 2020 WL 4724305 at *1-3. The district court

held that their insurance policies’ requirement of “direct physical loss” required tangible injury

to property, i.e., a “distinct, demonstrable physical alteration of the property,” in order to trigger

their business-interruption coverage. Id. at *4-5. The Texas orders did not cause such tangible

injury to property, and, as such, the district court held that the insureds failed to plead the direct

physical loss necessary to trigger the insurance policies’ business interruption coverage. Id.

        Rose’s 1 involved a practically identical suit by insureds against Erie, and called upon the

court to interpret a policy that had the same basic insuring agreement/perils language in this case.

See Rose’s 1, LLC, 2020 D.C. Super. LEXIS 10. Even without the virus exclusion, the court

relied upon numerous cases nationwide, including those applying Pennsylvania law, in

concluding that “courts have rejected coverage when a business’s closure was not due to direct

physical harm to the insured premises.” Id. at *9 (citing Philadelphia Parking Auth., 385 F.

Supp. 2d at 287-88 (applying Pennsylvania law)). Ultimately, the court held that the loss of use

occasioned by a government edict, standing alone, does not qualify as the direct physical loss

necessary to trigger a policy’s business-interruption coverage. See id. at *6-14. Because the

insured’s losses were caused solely by the District of Columbia’s closure orders, and not by

direct physical harm to the insured premises, the court dismissed the insured’s claims. Id.

        The Southern District of New York, in Social Life Magazine, was the first court to

conclude that a business interruption caused by the outbreak of the Coronavirus and related



                                                 11
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 12 of 21




closure orders did not meet the business-interruption coverage’s requirement of direct physical

loss of or damage to property, i.e., direct physical loss of or damage to property. See generally

Ex. 2. In denying the insured’s motion for a preliminary injunction, the district court in Social

Life Magazine observed:

        THE COURT:             What is the damage? There is no damage to your property.

        MR. FISCHBARG:         Well, the virus exists everywhere.

        THE COURT:             It damages lungs. It doesn’t damage printing presses.

                                               ***

        MR. FISCHBARG:         Mold spores, bacteria, virus, all those are physical items
                               which damage whatever they are on, whatever they land
                               on. And in this case, the virus, when it lands on something
                               and you touch it, you could die from it. So –

        THE COURT:             That damages you. It doesn’t damage property.


Id. at 4-8. Seeing the writing on the wall, the plaintiff withdrew its complaint before the court

could issue its written opinion.

        The Circuit Court of Michigan followed suit in Gavrilides in holding that the outbreak of

the Coronavirus and responsive closure orders did not cause the direct physical loss of or damage

to property necessary to trigger business-interruption coverage.             See generally Ex. 3.

Like Plaintiff here, the insured argued that it had suffered physical loss because the closure

orders prohibited it from operating its business and prevented customers from accessing the

property, but the court dismissed this as “simply nonsense” because “it [came] nowhere close to

meeting the requirement that ... there has to be some physical alteration to or physical damage or

tangible damage to the integrity of the building.”        Id. at 20:14-18.    Rather, the policy’s

requirement of “direct physical loss of or damage to property” required “something with material



                                                12
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 13 of 21




existence. Something that is tangible. Something … that alters the physical integrity of the

property.” Id. at 19. In other words, the business-interruption coverage required physical or

tangible damage to, or the physical alteration of, property. Id. at 18-20.

        As set forth above, courts have repeatedly held in these COVID-19 business interruption

cases that executive orders shuttering businesses are insufficient to trigger coverage under the

four corners of the Policy and settled law. Here, Plaintiff contends that it suffered losses due to

the Executive Orders, and, just like in all the above cases, that is simply insufficient to trigger

coverage.

        Significantly, for decades, Pennsylvania courts have held that business interruption

coverage is unavailable where a business is required to shutter its business due to executive

orders spurred by the apprehension of some future harm, even if such future harm is a peril

insured against (and here, it is not). For example, in Cleland Simpson Co. v. Fireman’s Ins. Co.

of Newark, 11 Pa. D.&C.2d 607 (Lackawanna Cnty. C.C.P. 1957), aff’d, 140 A.2d 41 (Pa. 1958),

a hurricane damaged a water main in Scranton. The mayor, fearing the city lacked sufficient

water to extinguish fires, ordered the closure of all businesses. Id. at 609. The insured sought

business interruption coverage for its subsequent inability to access and operate its business, but,

inasmuch as the business interruption coverage required destruction or damage, the court

concluded that the “prohibition of access because of apprehension or probability of fire” did not

trigger coverage. Id. at 611-12. Here, the Executive Orders were issued to prevent the person-

to-person spread of the virus, and not in response to any physical injury to property. There is no

coverage under these circumstances.

        C.      Plaintiff Would Fail To State A Claim Even If It Suddenly Alleged That The
                Virus Was On Its Property




                                                 13
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 14 of 21




        Plaintiff does not allege the presence of the Coronavirus on its premises, but, even if it

had so alleged (or seeks to conveniently allege in a further pleading), such averment would not

save its Amended Complaint. Despite its bare allegations that the Coronavirus causes property

damage, viruses do not cause property damage. 4 To the contrary, as the district court in Social

Life Magazine aptly observed, the Coronavirus damages people, not property. See Ex. 2 at 4-6

(“It damages lungs. It doesn’t damage printing presses …. That damages you. It doesn’t

damage the property”).

        Moreover, numerous courts have held—just as in Social Life Magazine—that invisible

substances that harm people or can be cleaned off surfaces do not cause physical injury to

property. Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x. 569 (6th Cir. 2012)

(requirement of “direct physical loss or damage” not met where presence of bacteria in air

conditioning system did not cause tangible damage to insured premises”); Mastellone v.

Lightning Rod Mut. Ins. Co., 175 Ohio App.3d 23 (Ohio Ct. App. 2008) (holding that the

insurance policy’s requirement of “physical injury” required harm to the insured house that

“adversely affect[ed] the structural integrity of the house” and that, therefore, the insurance

policy did not afford coverage for mold staining that did not affect the structure of house). Any

contamination of property by the Coronavirus can be easily remedied by cleaning and sanitizing

the subject property.    According to the Centers for Disease Control and Prevention, the

Coronavirus can be wiped off of surfaces by simple cleaning using widely available cleaning

    4
     Plaintiffs have not accurately stated the holding of Friends of DeVito et. al v. Wolf, 68 MM
2020 (Pa. April 13, 2020). Compl. ¶ 28. That case had nothing to do with insurance coverage,
insurance policy interpretation, or property damage. Rather, it was an emergency case before the
Pennsylvania Supreme Court to determine whether a candidate for political office could be
forced to stop campaigning door-to-door in an effort to win an election. Friends of DeVito,
therefore, cannot fairly be said to support Plaintiff’s position that the Coronavirus causes
physical loss or damage.


                                                14
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 15 of 21




products from any local gas station, CVS, Target, or Walmart. 5 Thus, like the mold staining in

Mastellone, and the bacteria contamination in Universal Image Prods., Inc., any contamination

of Plaintiff’s premises did not cause physical loss of or damage to its property. See also Mama

Jo’s Inc. v. Sparta Ins. Co., __ F. App’x. __, 2020 WL 4782369 (11th Cir. Aug. 18, 2020)

(holding that a structure does not suffer direct physical loss where it merely needs to be cleaned).

        What’s more, even if the virus was on its property, Plaintiff admits that was not the

reason it closed its business. Under the Policy, coverage exists only where the loss “results

directly” from or is “caused by” a peril insured against.          This is clear in the “Insuring

Agreement” as well as the “Income Protection Coverage” in “Coverage 3.” See supra pp. 2-3.

As Plaintiff readily admits, its losses were caused by the Executive Orders, which is not a peril

insured against. And, because Plaintiff has admitted its losses were caused by the Executive

Orders, and not any damage to its property, there is simply no coverage under the Policy,

regardless of whether the virus happened to exist on the insured premises for some limited time.

        Indeed, the Court can take notice of the fact that many businesses deemed “essential”

were allowed to stay open and did so, and people were permitted—and frequently required—to

stay in their houses even if they were ill, thus belying any argument that the Coronavirus caused

physical damage to property or made property uninhabitable. Hospitals, supermarkets, hardware

stores, laundromats, big box stores like Walmart and the Home Depot, and scores of other

    5
       See https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html (stating
that one can simply wipe a surface down with “1/3 cup of bleach added to 1 gallon of water)
(last accessed 9/17/2020). This Court may take judicial notice of CDC guidelines without
converting this Motion to Dismiss to a Motion for Summary Judgment. See Carmen R. v.
Decker, 2020 WL 2029337, at *10 (D.N.J. 2020) (taking judicial notice of the fact that the
CDC’s list of medical conditions that created a high risk of complications from the Coronavirus
did not include anxiety, depression, and PTSD); Black v. Columbus Pub. Sch., 2007 WL
2713873 (S.D. Ohio 2007) (taking judicial notice of information published on the CDC’s
website).


                                                15
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 16 of 21




“essential” businesses where the Coronavirus was actually reported to be present did not suffer

“physical damage,” let alone physical damage that caused the business to shut down (as

evidenced by the fact they remained open). Indeed, many businesses that were once required to

be closed under various state orders have since been permitted to reopen—despite the continued

community spread of COVID-19.          If all properties exposed to the virus were physically

“damaged” so that they were no longer usable, then all businesses—and all homes for that matter

where someone tested positive—would have been shuttered and would remain shuttered now.

But that is not what happened, because the Coronavirus does not damage property; it infects and

harms people. The Executive Orders aimed to impede community spread through human-to-

human transmission, not to buy time for demolition of, or repair to, damaged property. Plaintiffs

concede this, by repeatedly alleging that their economic losses were caused by the Executive

Orders, not by the virus.

        In the end, Plaintiff does not plead that its business was interrupted as a consequence of

direct physical loss of or damage to property on its premises, as it avers only that Governor

Wolf’s executive orders compelled it to cease operations and does not identify any physical or

actual alteration of property that interrupted its business. As such, Plaintiff does not state a

plausible claim that it suffered an interruption of business resulting from direct physical loss of

or damage to property located on its premises, and, therefore, does not state a plausible claim for

coverage under the Policy’s Income Protection Coverage and Extra Expense Coverage.

II.     PLAINTIFF FAILS TO PLAUSIBLY ALLEGE COVERAGE UNDER THE
        POLICY’S CIVIL AUTHORITY COVERAGE

        The Policy’s Civil Authority Coverage applies only if a peril insured against causes direct

physical loss of or damage to property located near the insured premises and a civil authority, as

the result of such off-site damage, prohibits access to the area immediately surrounding the


                                                16
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 17 of 21




damaged property, including the insured premises itself. See Ex. 1 at EIE-Close 0025. Plaintiff

does not even allege these facts, nor could it. Nowhere in the Amended Complaint does Plaintiff

identify any off-site property that suffered damage, let alone plead that such damage was located

within one mile of its premises, and that the Executive Orders were due to that off-site damage.

Moreover, in each of the COVID-19 cases set forth above, courts also dismissed the

policyholder’s civil authority claim because the Coronavirus does not damage property (it

damages people) so ipso facto there could be no physical damage to any nearby property that is a

threshold requirement for coverage.

        Beyond this, the Policy’s Civil Authority Coverage is not triggered where, as here, the

civil authority acts, not in response to property damage, but instead to prevent some future loss.

See United Airlines, Inc. v. Ins. Co., 385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005), aff’d 439 F.3d

128 (2d Cir. 2006) (civil authority coverage did not exist where the decision to halt operations at

Ronald Reagan Washington National Airport in response to the 9/11 attacks was a response to

fears of future attacks, and not damage to insured property); Cleland Simpson Co. v. Firemen’s

Ins. Co. of Newark, 140 A.2d 41 (Pa. 1958) (no civil authority coverage where the Mayor of

Scranton declared a state of emergency and shut down businesses to avoid a fire after a storm cut

off the city’s water supply, because businesses were closed due to the fear of damage, and not

actual damage necessary to trigger coverage). 6



    6
      See also Dickie Brennan & Co., Inc. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir.
2011) (holding civil authority coverage must arise from a civil order “issued as a direct result of
physical damage” to other property, and that civil authority coverage, therefore, did not exist
where a business was closed due to a hurricane evacuation order); Syufy Enters. v. Home Ins. Co.
of Ind., 1995 WL 129229, at *2 (N.D. Cal. Mar. 21, 1995) (holding no civil authority coverage
existed for business closure due to a city-wide curfew to prevent looting and rioting); Kelaher
Connell & Connor, P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, at *7 (D. S.C. Feb. 24,
2020); S. Tex. Med. Clinics, P.A. v. CNA Fin. Corp., 2008 U.S. Dist. LEXIS 11460, at *2 (S.D.
Tex. Feb. 15, 2008) (no coverage where the order was issued due to a fear that a hurricane would

                                                  17
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 18 of 21




        The Executive Orders upon which Plaintiff relies were, on their face, issued for the

purpose of preventing the future spread of the Coronavirus among people, not to remedy any

property damage. See Exs. 4-7. 7 This was made clear in City of Butler v. Wolf, 2020 U.S. Dist.

Lexis 167544 (W.D. Pa. Sept. 14, 2020), declaring Pennsylvania’s Coronavirus-related gathering

limitations,    stay-at-home   order,   and   closures    of   “non-life-sustaining    businesses”

unconstitutional. As those restrictions pertained to businesses, the court noted that the state

sought to prevent the spread of the virus but employed no data-based test to determine which

businesses would be closed; rather, such decisions were “solely dependent on government

discretion.” Id. at *75. Despite the good intentions, the Executive Order “closing all ‘non-life

sustaining’ businesses was so arbitrary in its creation, scope and administration as to fail

constitutional scrutiny.” Id. at *83. See also id. at *89 (“The manner in which [the state] …

designed, implemented, and administered the business closures is shockingly arbitrary”).




strike nearby but not due to actual physical damage); Assurance Co. of Am. V. BBB Serv. Co.,
593 S.E.2d 7, 7-9 (Ga. Ct. App. 2003) (court noted that if the hurricane evacuation order was
issued due to the threat of future injury and not because of any already existing physical loss or
damage, plaintiff would be barred from recovery); Bros., Inc. v. Liberty Mut. Fire Ins. Co., 268
A.2d 611 (D.C. Ct. App. 1970) (court interpreted the “direct loss” requirement to mean there had
to be “loss proximately resulting from physical damage to the property or contents caused by a
riot or civil commotion”).
    7
      These orders were issued as part of Governor Wolf’s efforts “to monitor and plan for the
containment and subsequent mitigation of COVID-19,” and “to maintain situational awareness
and coordinate the response to any potential COVID-19 impacts across the Commonwealth.”
Ex. 4 at 1; Ex. 5 at 1; Ex. 6 at 1; Ex. 7 at 1. They also recognized that the Coronavirus could
potentially cause severe symptoms, including death, and the need to prepare for and respond to
“this threat of imminent disaster and emergency.” Ex. 4 at 1. Finally, those orders subsequent to
Governor Wolf’s declaration of a state of emergency were issued under the Secretary of Health’s
authority under 71 P.S. § 532 and 71 P.S. 1403 to “determine and employ the most efficient and
practical means for the prevention and suppression of disease.” Ex. 5 at 1; Ex. 6 at 1; Ex. 7 at 1.


                                                18
LEGAL02/40068170v4
            Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 19 of 21




           While this Court need not weigh in on the constitutionality of the Executive Orders at this

time 8, it is worth noting that Plaintiff’s business was not closed, and nearby businesses were not

closed, based on any determination of whether their property was damaged. Id. To the contrary,

those decisions were made on a “shockingly arbitrary” basis by politicians hoping to prevent the

person-to-person spread of the virus (but apparently lacking any coherent plan to achieve that

result). Id. That is, there was no rational basis, the Court found, to permit Walmart and Home

Depot to sell lamps and toiletries but not allow small businesses to do so. Id. at *95-96. And, as

Erie has always argued here, the fact that big box and other stores were allowed to remain open,

while other stores were shuttered, demonstrates that the virus did not damage property and

render it unusable, because if that were the case everything would be closed. Arbitrary decisions

in which the state on no rational basis picked winners and losers in closing businesses does not

trigger civil authority coverage under the Policy, which requires a deliberate decision to prohibit

access to the insured’s property because of physical damage to nearby property.

III.       PLAINTIFF’S CLAIMS ALSO FAIL UNDER THE POLICY’S “VIRUS
           EXCLUSION”

           The Policy is clear that no coverage is available for any loss or damage caused “[b]y or

resulting from any virus, bacterium, or other microorganism that induces or is capable of

inducing physical distress, illness, or disease.” Ex. 1 at EIE-Close 0026 - EIE-Close 0027,

EIE-Close 0029 (emphasis added). Courts throughout the country have dismissed identical

policyholder claims on the basis that this “virus exclusion” bars coverage. See, e.g., Diesel

Barbershop, 2020 WL 4724305 * 6-7; Turek Enterprises, Inc. v. State Farm Mut. Automobile



       8
      Though if this Court agrees with City of Butler that the Executive Orders were
unconstitutional, that would be additional grounds for rejecting civil authority coverage, as
policy provisions tethered to government acts are not triggered where the governmental act is
unconstitutional. Kao v. Markel Ins. Co., 708 F. Supp. 2d 472 (E.D. Pa. 2010).

                                                   19
LEGAL02/40068170v4
           Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 20 of 21




Ins. Co., 2020 WL 5258484, *8-9 (E.D. Mich. Sept. 3, 2020); Martinez v. Allied Ins. Co. of Am.,

2020 WL 5240218 (M.D. Fla. 2020).

          Obviously, the Coronavirus is a virus capable of inducing physical distress, illness, or

disease. Even if Plaintiff has plausibly alleged that the Coronavirus caused direct physical loss

of or damage to property, whether located on or off the insured premises, any subsequent loss is

clearly and unambiguously excluded by the Policy’s express virus exclusion.             See Certain

Underwriters at Lloyd’s London v. Creagh, 2013 WL 33213345, at *3 (E.D. Pa. 2013) (holding

that, to prove a comparable exclusion for losses caused by microorganism, the insurer must

prove the presence of the microorganism and that such microorganism caused the damages at

issue).

          Under Pennsylvania law, “[w]hen the language of an insurance policy is plain and

unambiguous, a court is bound by that language.” Pennsylvania Nat. Mut. Cas. Ins. Co. v. St.

John, 106 A.3d 1, 14 (Pa. 2014).           Pennsylvania courts have deemed policy exclusions

disclaiming coverage for losses “caused by” or “resulting from” specified noncovered risks to be

unambiguous and have applied their plain meaning. See, e.g., Wexler Knitting Mills v. Atl. Mut.

Ins. Co., 555 A.2d 903, 905 (Pa. Super. Ct. 1989). Here, the virus did not and could not cause

direct physical loss of or damage to Plaintiff’s property, so there is no coverage under Coverage

3. But even if there was coverage under Coverage 3, it would then be excluded by the plain

terms of the “virus exclusion.” That is what the Policy clearly says.

                                           CONCLUSION

          In light of the above, Plaintiff has failed to state a plausible claim that its losses were

covered under the Policy’s Income Protection Coverage, Extra Expense Coverage, and Civil

Authority Coverage. This Court should, therefore, dismiss the Complaint in its entirety.



                                                  20
LEGAL02/40068170v4
          Case 1:20-cv-00147-NR Document 39 Filed 09/17/20 Page 21 of 21




                                             Respectfully submitted,

                                             __/s/ Paul K. Geer
                                             Paul K. Geer, Esquire
                                             Pa. I.D. No. 27675

                                              /s/ Tara L. Maczuzak
                                             Tara L. Maczuzak, Esquire
                                             Pa. I.D. No. 86709

                                              /s/ Jason H. Peck
                                             Jason H. Peck, Esquire
                                             Pa. I.D. No. 308111

                                             DiBella, Geer, McAllister & Best, P.C.
                                             Firm No. 099
                                             20 Stanwix Street, Eleventh Floor
                                             Pittsburgh, PA 15222
                                             (412) 261-2900
                                             (412) 261-3222 (Fax)
                                             pgeer@dgmblaw.com
                                             tmaczuzak@dgmblaw.com
                                             jpeck@dgmblaw.com


                                              /s/ Adam J. Kaiser
                                             Adam J. Kaiser, Esquire
                                             Pro Hac Vice

                                              /s/ Tiffany L. Powers
                                             Tiffany L. Powers, Esquire
                                             Pro Hac Vice


                                             Alston & Bird, LLP
                                             90 Park Avenue
                                             New York, NY 10016
                                             (212) 210-9465
                                             adam.kaiser@alston.com
                                             tiffany.powers@alston.com




                                        21
LEGAL02/40068170v4
